      Case 2:20-cv-00739-KJM-DB Document 11 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PABLO HERNANDEZ,                                   No. 2:20-cv-0739 KJM DB P
11                        Plaintiff,
12            v.                                         ORDER
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
14
                          Defendants.
15

16           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to

17   42 U.S.C. §1983. Plaintiff claims defendant failed to protect him in violation of his Eighth

18   Amendment rights. The matter was referred to a United States Magistrate Judge as provided by

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 7, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 10.) Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                         1
     Case 2:20-cv-00739-KJM-DB Document 11 Filed 01/25/21 Page 2 of 2


 1   . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed December 7, 2020, are adopted in full;
 5          2. This action is dismissed without prejudice; and
 6          3. The Clerk of Court close this case.
 7   DATED: January 22, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
